Per Curiam.
If it be true in fact that the plaintiff has been prevented by the accountant’s finesse from filing exceptions below, he ■is undoubtedly entitled to relief, either by reference of the account to auditors here, or review of the decree below. No court would *146enforce a rule of practice, where it would give effect to a trick. The question then is, which of these two courses is the preferable one ? It would seem the inquiry into the matter of fact ought to be by the court in which the cause was at the time; and for this purpose the appeal is directed to be withdrawn, and the decree remitted, in order to give the appellant an opportunity to exhibit his prayer for relief to the orphans’ court.
Ordered accordingly.